J-S33020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHRISTINA MASCIERE WALLACE                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN E. WALLACE                            :
                                               :
                       Appellant               :   No. 1774 MDA 2016

                   Appeal from the Decree September 29, 2016
                  In the Court of Common Pleas of Union County
                          Civil Division at No(s): 13-299


BEFORE:      BENDER, P.J.E., OTT, J. and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                               FILED OCTOBER 12, 2017

        John E. Wallace (“Husband”) appeals, pro se, from the decree in divorce

entered on September 29, 2016, in the Union County Court of Common Pleas,

related to the dissolution of his marriage to Christina Masciere Wallace

(“Wife”). The trial court entered the decree by consent after granting in part

and denying in part Husband’s exceptions to the report and recommendation

of a master determining Wife’s claims of alimony and equitable distribution.

Husband raises three issues on appeal: (1) the trial court abused its discretion

in awarding Wife alimony; (2) the trial court abused its discretion and applied

an incorrect standard of review in its equitable distribution award with regard

to marital debt and the valuation of the marital residence; and (3) the trial




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S33020-17



court erred when it sustained Wife’s objection to hearsay testimony by

Husband’s expert real estate appraiser. For the reasons below, we affirm.

       The relevant facts and procedural history underlying this appeal are as

follows. The parties were married in Italy on March 5, 1995. After living in

Louisiana and Ohio for several years, they relocated to Lewisburg,

Pennsylvania in 2003. Husband and Wife have two children, a son born in

1998 and a daughter born in 2000. Both children live with Wife in Lewisburg

in the parties’ former marital residence at 320 Lamplight Lane.

       Both parties are employed. Husband has been a staff attorney for the

Pennsylvania Bureau of Prisons since the parties’ move to Lewisburg in 2003.

In November of 2012, he accepted a transfer to the Philadelphia office, which

resulted in a pay increase.1 The parties disagree whether this move was a

joint decision, or Husband’s alone.              Nevertheless, Husband has since

transferred back to Lewisburg.         Wife is the associate director of university

marketing for Bucknell University, a position she has held since approximately

2007. Prior to that, Wife stayed home to raise the parties’ children.

       Wife filed a complaint in divorce on May 14, 2013. In addition to the

dissolution of the marriage, Wife sought equitable distribution and alimony.

____________________________________________


1 We note Husband suffers from bipolar disorder. In 2010, he experienced a
psychotic break and was hospitalized for more than a week. Thereafter, he
was unemployed for 14 months because, as a result of his involuntary
commitment, he was ineligible to carry a firearm, which was a requirement of
his position with the Board of Prisons. He subsequently received a court order
permitting him to carry a firearm, and was re-employed by the Board of
Prisons in February of 2012. See N.T., 11/10/2015, at 72, 121-122.

                                           -2-
J-S33020-17



On March 5, 2015, Wife moved for the appointment of a master.              Mary

Leshinskie, Esq., was appointed as Master in June of 2015, and conducted a

hearing on November 10, 2015.             Thereafter, on December 16, 2015, the

Master filed a Report and Recommendation, which provided the following

distribution scheme:       Wife would receive 62% of the marital estate and

Husband would recieve 38% of the marital estate, exclusive of Husband’s

federal employment retirement plan (“FERS”); Husband’s FERS would be

divided equally, each receiving 50%; Husband would receive from Wife

$6,172.50 for the fair market rental value of the marital home; and Husband

would pay Wife alimony of $425.00 per month for a period of 54 months.

       Husband filed timely Exceptions to the Master’s Report. On March 14,

2016, the trial court heard oral argument on the exceptions, and on May 11,

2016, filed an opinion, granting in part and denying in part Husband’s

exceptions. In sum, the court denied all of Husband’s 58 exceptions, save

one; the court agreed Husband was entitled to a larger payment from Wife for

the fair market rental value of the marital home. Husband filed an appeal

from the court’s order.

       On September 8, 2016, this Court entered a per curiam order quashing

the appeal as interlocutory, as no divorce decree had been entered.2 See

____________________________________________


2“This Court has made it clear that ‘[u]nless and until a valid decree in divorce
has been entered, there can be no equitable distribution of marital property.’”
Wilson v. Wilson, 828 A.2d 376, 377 (Pa. Super. 2003) (quotation omitted).
Accordingly, “a pre-divorce decree distributing marital property is



                                           -3-
J-S33020-17



Order, 9/8/2016, Wallace v. Wallace, 938 MDA 2016 (Pa. Super. 2016).

Thereafter, on September 29, 2016, a divorce decree was entered by consent

of the parties, and this timely appeal followed.3

       In his first issue, Husband contends the trial court abused its discretion

in awarding Wife alimony. See Husband’s Brief at 8-11.

       When considering the propriety of an alimony award, we will reverse a

trial court’s ruling only if “there is an apparent abuse of discretion or there is

insufficient evidence to support the award.” Balicki v. Balicki, 4 A.3d 654,

659 (Pa. Super. 2010) (citation omitted).

              We previously have explained that the purpose of alimony
       is not to reward one party and to punish the other, but rather to
       ensure that the reasonable needs of the person who is unable to
       support himself or herself through appropriate employment, are
       met. Alimony is based upon reasonable needs in accordance with
       the lifestyle and standard of living established by the parties
       during the marriage, as well as the payor’s ability to pay.
       Moreover, alimony following a divorce is a secondary remedy and
       is available only where economic justice and the reasonable needs
       of the parties cannot be achieved by way of an equitable
       distribution award and development of an appropriate employable
       skill.

             In determining whether alimony is necessary, and in
       determining the nature, amount, duration and manner of payment
       of alimony, the court must consider numerous factors including
       the parties’ earnings and earning capacities, income sources,
       mental and physical conditions, contributions to the earning power

____________________________________________


interlocutory” and not reviewable “until it has been rendered final by the entry
of a decree in divorce.” Id. at 378.

3 Husband complied with the trial court’s directive to file a concise statement
of errors complained of on appeal.


                                           -4-
J-S33020-17


      of the other, educations, standard of living during the marriage,
      the contribution of a spouse as homemaker and the duration of
      the marriage.

Leicht v. Leicht, 164 A.3d 1246, 1248 (Pa. Super. 2017), quoting Teodorski

v. Teodorski, 857 A.2d 194, 200 (Pa. Super. 2004) (internal citations,

quotations and original emphasis omitted). See also 23 Pa.C.S. § 3701(b)

(listing relevant factors trial court should consider in determining whether to

award alimony).

      Furthermore, when the trial court’s review follows a master’s hearing,

and “where the issue is one of credibility and the Master is the one who heard

the testimony and observed the demeanor of the witnesses the reviewing

court must give his findings regarding credibility the fullest consideration.”

Rollman v. Rollman, 421 A.2d 755, 758 (Pa. Super. 1980) (citation

omitted).     Nonetheless,   the   court   is   “not   bound   by   the   Master’s

recommendations.” Tagnani v. Tagnani, 654 A.2d 1136, 1138 (Pa. Super.

1995).

      Here, Husband argues the trial court abused its discretion when it

confirmed the Master’s award of alimony to Wife. Husband’s Brief at 9. He

states that Wife has a secure, well-paying job, with a retirement plan and

benefits, and that she was awarded a larger proportionate share of the marital

estate, a fact he insists the Master failed to consider.       See id. at 9-10.

Further, Husband emphasizes Wife’s testimony that she deposited the entire

$300.00/month alimony pendente lite she was receiving into the children’s

college fund accounts, supporting his assertion that Wife did not need alimony,


                                     -5-
J-S33020-17



but would use it for discretionary matters. Accordingly, he claims the “award

is disproportionate, it is based upon a misunderstanding of the causality

between equitable distribution and alimony, and it is belied by [Wife’s]

testimony regarding her need for alimony.” Id. at 10.

     In its opinion disposing of Father’s exceptions to the Master’s report, the

trial court addressed the Master’s award of alimony as follows:

     The Court finds alimony in the amount and duration awarded by
     the Master is appropriate. Further and in conjunction, the Court
     will not disturb the Master’s well-reasoned findings concerning the
     parties’ relative incomes and expenses. Wife testified to her need
     for alimony. Wife testified that she had not taken on any
     additional expenses since separation. As opposed to Husband,
     who gifted a vehicle to [his] sister, purchased a new vehicle,
     moved to accommodate a lesser paying job, and made trips to
     Belize post separation. Wife testified that her monthly expenses
     were not being met even with the Husband’s alimony pendente
     lite and child support contribution. Wife testified that she covered
     the deficit through the use of credit cards and her tax return. The
     Master found Wife’s testimony to be credible. The Master fully
     explained her award of alimony in light of the parties[’] overall
     equitable distribution. See Master’s Report, page 16-17. This
     Court will not disturb the Master’s Recommendation as to alimony
     nor her findings as to the parties’ incomes.

Trial Court Opinion, 5/11/2016, at 2-3.

     Our review reveals no abuse of discretion on the part of the trial court.

In her report, the Master reviewed the factors delineated in Section 3701(b),

before recommending Wife receive alimony from Husband for a period of 54

months. Moreover, contrary to Husband’s claim, the Master did consider the

fact that, pursuant to her recommendation, Wife would receive a larger share

of the marital estate. The Master explained:



                                     -6-
J-S33020-17


     The proposed plan of distribution does award to [Wife] a larger
     proportionate share of the marital estate. However, she has not
     been awarded liquid assets which she can readily access upon final
     distribution. The distribution of the FERS retirement account will
     be deferred until [Husband] retires.            The distribution of
     [Husband’s federal Thrift Savings Plan (“TSP”)] consists of an IRA
     roll over. The Master utilized the IRA roll over approach to
     distribute the TSP based upon [Husband’s] representation that a
     lump sum withdrawal in the absence of a roll over would result in
     the imposition of a substantial tax penalty. Thus, the distribution
     of these and the other significant assets in the marital estate, does
     not impact [Wife’s] disposable income. As a result, the Master
     does conclude that [a]limony is necessary.

Master’s Report and Recommendation, 12/16/2015, at 16.

     Accordingly, while her recommendation awarded Wife 62% of the

marital property, the Master emphasized that none of the parties’ marital

property consisted of liquid assets that would “impact [Wife’s] disposable

income.” Id. Furthermore, the Master, as well as the trial court, credited

Wife’s testimony that her moderate monthly expenses exceed her income.

See Trial Court Opinion, 5/11/2016, at 2-3.

     With regard to credibility determinations, this Court has explained:

     The issue of credibility of witnesses in a divorce case is not entirely
     to be resolved by the Master. The court has the duty to make a
     complete and independent review of all the evidence presented in
     a divorce action. This includes a complete review of the weight
     and credibility to be accorded to the testimony of the witnesses.
     The reviewing court must examine the record in detail so as to
     discover inherent improbabilities in the stories of the witnesses,
     inconsistencies and contradictions, bias and interest, opposition to
     incontrovertible physical facts, patent falsehoods, and other
     factors by which credibility may be ascertained. However, where
     the issue is one of credibility and the Master is the one who heard
     the testimony and observed the demeanor of the witnesses the
     reviewing court must give his findings regarding credibility the
     fullest consideration.


                                      -7-
J-S33020-17



Rollman, supra, 421 A.2d at 758 (internal citations omitted).

      Our review of the transcript from the hearing supports the Master’s

determination that Mother provided credible testimony regarding her need for

alimony. Although Husband focuses on the fact that Mother contributed $300

per month to the children’s college funds, an arguably discretionary

expenditure, he ignores Mother’s testimony that her expenses exceed her

income by more than $1,000.00 per month. See N.T., 11/10/2015, at 46-47.

Therefore, even if Mother did not contribute to those accounts, her expenses

would still significantly exceed her monthly income. Accordingly, no relief is

warranted on Husband’s first claim.

      Next, Husband challenges the equitable distribution award.           His

argument is three-fold. First, he contends the trial court applied “an improper

standard of complete, total deference to the Master’s findings and legal

conclusions[.]” Husband’s Brief at 11. Second, Husband maintains the court

erred “by disregarding [his] claim of shared marital [credit card] debt.” Id.

at 14. Third, he insists the Master abused her discretion by discrediting the

live testimony of his expert real estate appraiser as to the valuation of the

marital home, and, instead, crediting a written appraisal dated October 5,

2015. Id. at 17-26.

      When reviewing an equitable distribution award, we are guided by the

following:

         A trial court has broad discretion when fashioning an award
         of equitable distribution. Dalrymple v. Kilishek, 920 A.2d
1275, 1280 (Pa. Super. 2007). Our standard of review

                                      -8-
J-S33020-17


        when assessing the propriety of an order effectuating the
        equitable distribution of marital property is “whether the
        trial court abused its discretion by a misapplication of the
        law or failure to follow proper legal procedure.” Smith v.
        Smith, 904 A.2d 15, 19 (Pa. Super. 2006) (citation
        omitted). We do not lightly find an abuse of discretion,
        which requires a showing of clear and convincing evidence.
        Id. This Court will not find an “abuse of discretion” unless
        the law has been “overridden or misapplied or the judgment
        exercised” was “manifestly unreasonable, or the result of
        partiality, prejudice, bias, or ill will, as shown by the
        evidence in the certified record.” Wang v. Feng, 888 A.2d
882, 887 (Pa. Super. 2005). In determining the propriety
        of an equitable distribution award, courts must consider the
        distribution scheme as a whole. Id. “[W]e measure the
        circumstances of the case against the objective of
        effectuating economic justice between the parties and
        achieving a just determination of their property rights.”
        Schenk v. Schenk, 880 A.2d 633, 639 (Pa. Super. 2005)
        (citation omitted).

     Biese v. Biese, 979 A.2d 892, 895 (Pa. Super. 2009). Moreover,
     it is within the province of the trial court to weigh the evidence
     and decide credibility and this Court will not reverse those
     determinations so long as they are supported by the evidence.
     Sternlicht v. Sternlicht, 822 A.2d 732, 742 (Pa. Super. 2003),
     aff'd, 583 Pa. 149, 876 A.2d 904 (2005). We are also aware that
     “a master's report and recommendation, although only advisory,
     is to be given the fullest consideration, particularly on the question
     of credibility of witnesses, because the master has the opportunity
     to observe and assess the behavior and demeanor of the parties.”
     Moran v. Moran, 839 A.2d 1091, 1095 (Pa. Super. 2003) (citing
     Simeone v. Simeone, 380 Pa. Super. 37, 551 A.2d 219, 225
     (1988), aff'd, 525 Pa. 392, 581 A.2d 162 (1990)).

Childress v. Bogosian, 12 A.3d 448, 455–456 (Pa. Super. 2011). Further,

this Court has emphasized:

     Although the master’s report is entitled to great weight, that final
     responsibility for making the [equitable] distribution [of property]
     rests with the court. Our review is thus based on the court’s
     distribution of property.



                                     -9-
J-S33020-17



Tagnani, supra, 654 A.2d at 1138 (internal punctuation and quotations

omitted).

       We note, first, Husband’s objection to the trial court’s review of the

Master’s report and recommendation is specious.       The trial court properly

stated its standard of review in the opinion disposing of Husband’s exceptions.

See Trial Court Opinion, 5/11/2016, at 1 (stating “the divorce master’s report

and recommendation, although only advisory, is to be given great deference”

and the “reviewing court has a duty to make a complete and independent

review of the proceeding below.”). Moreover, the trial court addressed each

of Husband’s exceptions, and, in fact, determined he was entitled to relief on

one of his claims.4 See Trial Court Opinion, 5/11/2016, at 5-6. Therefore,

Husband’s assertion that the trial court gave “total deference to the Master’s

findings and legal conclusions” is not supported by the record.      Husband’s

Brief at 11.

       Second, with regard to the purported marital credit card debt, Husband

insists the trial court “disregard[ed his] claim of shared marital debt[,]”

specifically, a credit card balance of $3,600.27 that was owed as of October




____________________________________________


4 Husband ignores the fact that the trial court granted his exception regarding
the amount of credit he was entitled to for the fair rental value of the marital
home. See Trial Court Opinion, 5/11/2016, at 5-6. Indeed, the court’s
adjustment resulted in an additional $1,500.00 for Husband. See id.




                                          - 10 -
J-S33020-17



2015.5    Husband’s Brief at 14.         Husband maintains this marital debt was

“simply excluded from the marital estate without any explanation.” Id. at 15.

       It is well-settled “[b]etween divorcing parties, debts which accrue to

them jointly prior to separation are marital debts.” Litmans v. Litmans, 673
A.2d 382, 391 (Pa. Super. 1996).               However, “[j]ust ‘because a debt is

characterized as marital[, this delineation] is not necessarily determinative of

which party is liable for its satisfaction.’” Biese v. Biese, 979 A.2d 892, 896

(Pa. Super. 2009), quoting Hicks v. Kubin, 758 A.2d 202, 204 (Pa. Super.

2000).

       A review of the Master’s report and recommendation reveals the Master

was well aware of Husband’s assertion that he had substantially reduced the

marital credit card debt post-separation, and that a balance of more than

$3,500.00 remained outstanding. See Master’s Report and Recommendation

12/16/2015, at 10. The trial court further addressed Husband’s claim, stating:

       Contrary to [Husband’s] assertion, there was no finding that the
       debt was nonmarital and the court did not err in its distribution.
       The marital debt was simply assigned to Husband as part of the
       overall equitable distribution. In fact, the Court considered
       [Husband’s] payment on the debt as a contribution towards the
       parties’ acquisition of marital property.

Trial Court Opinion, 12/16/2016, at 5.


____________________________________________


5 We note Husband included copies of the credit card bills as exhibits during
the Master’s hearing, which show the parties owed $4,943.09 as of August
2013. See N.T., 11/10/2015, at 136-140, Defendant’s Exhibit 31. Husband
claims since that time, he “spent $5,248.03 servicing the debt.” Husband’s
Brief at 14 (citation omitted).

                                          - 11 -
J-S33020-17



       We find no abuse of discretion on the part of the trial court.    While

Husband correctly asserts credit card debt accumulated pre-separation is

marital debt, he fails to acknowledge that the court was not required to split

the debt among the parties. The trial court’s assignment of the credit card

debt to Husband, who has consistently earned $50,000.00 more than Wife,

does not, itself, constitute an abuse of discretion.

       Third, with regard to the valuation of the marital residence, Husband

contends the Master abused her discretion when she disregarded the

testimony of his expert real estate appraiser, Richard J. Drzewiecki, that the

fair market value of the home was $282,000.00, and accepted an appraised

value of $252,000.00, that was calculated by Douglas J. Cropf,6 who prepared

an appraisal for Wife, in a report prepared in October of 2015.      Although

Drzewiecki’s written report was authored ten months earlier, in January of

2015, Husband contends Drzewiecki’s “oral in-court reaffirmation of his

$282,000 appraisal at the Master’s hearing was the best evidence and the

most timely evidence of [the value of] the marital residence.” Husband’s Brief

at 21-22.      He further insists Drzewiecki relied upon more trustworthy

comparables than Cropf, particularly with regard to location. See id. at 22-

23. Husband states the Master did not “read the Cropf appraisal with a critical

eye” and “wholly overlooked that the Cropf appraisal bears all of the markings

____________________________________________


6 The parties stipulated to the authenticity and admissibility of Cropf’s
appraisal so that Cropf’s testimony was not required at the hearing. See N.T.,
11/10/2015, at 5-6.

                                          - 12 -
J-S33020-17



of a result-driven appraisal of the marital residence.” Id. at 25-26. Moreover,

Husband asserts the Master’s reasons for finding Drzewiecki’s appraisal not

credible were not supported by the record. See id. at 19.

       Preliminarily, we note “[b]oth a master and a trial court have discretion

to accept or reject an expert’s testimony.” Childress, supra, 12 A.3d at 456.

Here, the Master gave a detailed explanation as to why she “placed very little

weight on Mr. Drzewiecki’s hearing testimony,” particularly because he

attempted to discredit the appraised value rendered by Cropf. Master’s Report

and Recommendation, 12/16/2015, at 4.              First, the Master stated that

although Drzewiecki testified he only “read” Cropf’s appraisal and did not

“review” it, “it was clear that the purpose of [his] testimony was to challenge

the fair market value assigned by Mr. Cropf.”7 Id. at 3. Second, the Master

found Drzewiecki’s testimony did not “square with the contents of his fair

market value appraisal,” particularly with regard to the property located at

325 Lamplight Lane, which is located across the street from the marital

residence.    Id.     Indeed, at the time Drzewiecki prepared his report, 325

Lamplight Lane was listed for sale at $282,500.00.                  However, it

subsequently sold on September 30, 2015, for $255,000.00. See id. at 3-



____________________________________________


7 Indeed, Drzewiecki testified he did not prepare a “formal review” of Cropf’s
appraisal report. N.T., 11/10/2015, at 17. Rather, he stated he only “read”
the report “to see whether there was anything incorrect about [his] report …
not … to determine whether or not [Cropf] was incorrect.” Id. at 17-18.



                                          - 13 -
J-S33020-17



4. The Master highlighted the testimony of Drzewiecki that was inconsistent

with the information listed in both his and Cropf’s appraisal reports.8 See id.

       Third, the Master explained the comparable properties in the Cropf

appraisal were more recent sales than those in the Drzewiecki appraisal. See

id.    Husband attempts to undermine this credibility determination by

emphasizing that the Drzewiecki comparables were located much closer to the

marital residence, that is, all were less than one mile away, while two of the

three Cropf comparables were 2.5 and 7 miles, respectively, from the marital

residence.    See Husband’s Brief at 24-25.        However, the Master was well

aware of the location of the comparable properties, and even appeared to

discount one of Cropf’s properties that was located in another town.        See

Master’s Report and Recommendation, 12/16/2015, at 4.                 However,

ultimately, the Master found the more recent sales included in the Cropf

appraisal, particularly the property across the street from the marital

residence, to be the most reflective of the value of the marital home. The

Master stated:

       [I]n order to reach a conclusion with regard to the fair market
       value of the marital residence, this writer has carefully reviewed
____________________________________________


8 We note, however, that the Master was mistaken on one point. She stated
that Drzewiecki did not include the property at 325 Lamplight Lane in his
appraisal. See Master’s Report and Recommendation, 12/16/2015, at 4. This
is technically incorrect. The listing at 325 Lamplight Lane was included as
“Comparable Sale #5” in his report.        See Appraisal of Real Property,
1/30/2015, at unnumbered 11. However, at the time of the appraisal, the
property was not yet sold, and Drzewiecki noted in a supplemental addendum
“Listing 5 was presented but not considered” in determining the value of the
marital home. See id. at unnumbered 15.

                                          - 14 -
J-S33020-17


      the written appraisals submitted by both sides. This writer assigns
      very little weight to Mr. Drzewiecki’s appraisal due to the fact that
      the comparable properties included in that appraisal sold in 2013
      and 2014. Two of the three comparable properties included in the
      Cropf appraisal sold in August 2015 and September 2015 – ninety
      days prior to the Master’s hearing. As a result, the Master
      concludes that the Cropf appraisal provides a more accurate
      picture of the value of homes similar to the Lamplight Lane
      property at or near the date of distribution. For this reason, the
      Master will accept the value submitted by Mr. Cropf of $252,500
      as the fair market value of the marital residence for purposes of
      Equitable Distribution.

Id. Upon its review of the record, the trial court detected “no error in the

Master … finding the most recent in time appraisal to be the most appropriate

in determining the value of the marital residence.”         Trial Court Opinion,

5/11/2016, at 4. Husband provides us with no basis upon which to disagree.

Accordingly, his third claim fails.

      In his final issue, Husband contends the Master erred when she

sustained Wife’s hearsay objection to testimony by Drzewiecki, in which he

attempted to explain why the property at 325 Lamplight Lane ultimately sold

for $27,000.00 less than its list price.       After noting the significant price

differential, Drzewiecki testified: “So my question was why did it sell for so

much less than what it was listed for? So we took the time to speak with the

selling agent who told us that -- ” N.T., 11/10/2015, at 21. At that point,

Wife’s attorney objected, on the basis of hearsay, and the Master sustained

the objection. See id. at 21-22.




                                      - 15 -
J-S33020-17



       On appeal, Husband argues Drzewiecki’s testimony was admissible

under Pennsylvania Rule of Evidence 703.9 The Rule provides:

       An expert may base an opinion on facts or data in the case that
       the expert has been made aware of or personally observed. If
       experts in the particular field would reasonably rely on those kinds
       of facts or data in forming an opinion on the subject, they need
       not be admissible for the opinion to be admitted.

Pa.R.E. 703. Husband maintains that Rule 703 provides an “exclusion” from

the hearsay rule because the testimony he attempted to offer – i.e., his

discussion with the selling agent of the property – was the “type that is

customarily relied on” by real estate appraisers.       Husband’s Brief at 27.

Therefore, he asserts the testimony did not constitute hearsay, and the trial

court erred in sustaining Wife’s objection. Moreover, Husband insists the error

was not harmless because he was prejudiced when the court precluded him

from explaining the price differential, and, as a result, rejected his appraised

value. See id. at 28-29.

       Husband’s claim fails. The explanation for the reduction in the price of

the property between the listing in January 2015 and the eventual sale in

September of 2015, provided by the agent who sold 325 Lamplight Lane, was

not information Drzewiecki relied upon in determining the appraised value.

Rather, Drzewiecki attempted to testify to a conversation he had with the
____________________________________________


9 Although generally we will reverse a trial court ruling on an evidentiary issue
only if the court abused its discretion, we have stated that when the issue
concerns the “proper interpretation” of the Pennsylvania Rules of Evidence,
“the question is a legal one, which means our standard of review is de novo,
and our scope of review is plenary.” Commonwealth v. Huggins, 68 A.3d
962, 966 (Pa. Super. 2013), appeal denied, 80 A.3d 775 (Pa. 2013).

                                          - 16 -
J-S33020-17



selling agent months after he submitted his written report, and after the

property was sold.       That testimony would clearly constitute hearsay, since

Husband offered it for the truth of the matter asserted, that is, to explain the

reason for the price reduction.         Accordingly, no relief is warranted on this

claim.10

       Because we find no error or abuse of discretion on the part of the trial

court in its alimony and equitable distribution award, we affirm the decree in

divorce.

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2017




____________________________________________


10 We note that in a supplemental addendum to his written appraisal,
Drzewiecki commented that he did not consider the listing at 325 Lamplight
Lane when valuing the marital residence “due to the motivation of the selling
having a wrap around mortgage for the subject property and construction of
a new home.” Appraisal of Real Property, 1/30/2015, at unnumbered 15.
However, in the testimony described above, Drzewiecki was not trying to
explain why he did not consider the listing at 325 Lamplight Lane in his initial
valuation. Rather, he was attempting to justify the price drop at the time of
the sale of the property. Accordingly, the court did not err in sustaining Wife’s
objection to that testimony.

                                          - 17 -